Citation Nr: 0307679	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  97-32 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability, from the initial grant of service 
connection.  

2.  Entitlement to a compensable evaluation for residuals of 
a left (major) index finger injury, from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1984 to December 
1988.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 decision by the RO 
which, in part, granted service connection for right knee and 
left index finger disabilities and assigned 10 percent and 
noncompensable evaluations, respectively, effective from 
January 13, 1997.  A personal hearing at the RO was held in 
January 1998.  The Board remanded the appeal to the RO for 
additional development in February 2000.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims 
have been obtained by VA.  

2.  The right knee disability is manifested by complaints of 
weakness, mild laxity, fatigability and lack of endurance, 
without pain, effusion, or actual or functional limitation of 
motion.  

3.  The veteran's left index finger is manifested primarily 
by episodes of dislocation and swelling, without pain or 
tenderness, loss of strength, limitation of motion, or any 
function impairment.  




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, including Diagnostic Code 5257 
(2002).  

2.  The criteria for a compensable evaluation for residuals 
of a left index finger injury are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Part 4, 
including Diagnostic Codes 5299-5225, 5229 (effective prior 
to and from August 26, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The veteran was notified of the VCAA 
by letter dated in May 2001.  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims.  The 
Board concludes that discussions as contained in the May 1997 
rating action, the September 1997 statement of the case 
(SOC), the May 1998 hearing officer decision, the January 
2003 supplemental statement of the case (SSOC), and a letter 
dated in June 2002, have provided the veteran with sufficient 
information regarding the applicable rules.  The letter, the 
SOC, and the SSOCs provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefits sought.  The letter also notified the 
veteran of which evidence was to be provided by the veteran 
and which by the VA.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  The veteran also testified at a 
personal hearing at the RO in January 1998.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision on these 
issues have been accomplished.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  All pertinent records from VA have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
available evidence which would be pertinent to the claims for 
increased ratings.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issues as shown on the first page of this 
decision.  

Factual Background

An original claim of service connection for a right knee and 
left index finger disability was received in January 1997.  

When examined by VA in March 1997, the veteran complained of 
aching and a lack of endurance in his right knee when jogging 
long distances, hunting, or going up several flights of 
stairs.  He reported occasional mild swelling and some 
clicking in the knee, and aching and stiffness in the left 
index finger, especially in cold weather.  He worked as a 
firefighter, but said that he never reported any knee or 
finger problems at work.  On examination, there was full 
range of motion in the right knee, no swelling, deformity, 
effusion, or lateral swelling.  There was a click at the end 
of flexion movement and a sense of patellar friction on full 
flexion.  There were no neurological, sensory, or motor 
deficits.  X-ray studies of the right knee showed minor 
infrapatellar spurring, but was otherwise normal.  An x-ray 
study of the left index finger was unremarkable.  The 
diagnoses included status post dislocation of the distal 
phalanx of the "right" index finger with no limitation of 
motion, and right knee strain with minor infrapatellar 
strain.  

By rating action in May 1997, service connection was 
established for a right knee disability and residuals of a 
left index injury.  A 10 percent and a noncompensable 
evaluation, respectively, was assigned, effective from 
January 13, 1997, the date of receipt of the veteran's claim, 
based on evidence of treatment in service and chronic right 
knee and left index problems subsequent to service.  
38 C.F.R. § 3.400(b)(2) (2002).  

At a personal hearing at the RO in January 1998, the veteran 
described the problems he had with his right knee and left 
index finger.  He said that neither disability caused him any 
problems when he was fighting fires.  However, when training, 
jogging, or hunting, his knee periodically swelled, but 
without pain.  He described weakness and a lack of endurance 
in his knee with prolonged activities.  His index finger 
periodically popped out of joint but didn't usually cause him 
any pain.  The finger was also stiff in cold weather.  

When examined by VA in March 1998, the veteran's complaints 
were the same as on the earlier examination.  Range of motion 
of the right knee was from 0 to 128 degrees.  There was some 
effusion and a very positive patella test.  McMurray testing 
along the medial joint line was positive, there was 1+ laxity 
in the anterior cruciate ligament, and atrophy of the vastus 
medialis muscle.  There was slight swelling of the proximal 
interphalangeal joint (PIP) of the left index finger.  Active 
range of motion in the PIP and metacarpophalangeal (MP) joint 
was from 0 to 90 degrees.  Motion of the distal 
interphalangeal (DIP) joint was from 0 to 32 degrees.  There 
was slight laxity of the radial collateral ligament at the 
PIP joint.  The diagnoses included internal derangement of 
the right knee with a torn anterior cruciate ligament and a 
tear of the medial meniscus, chondromalacia of the right 
patella, moderately severe with limitation of motion, and 
limitation of motion of the left index finger.  

When examined by VA in August 2000, the veteran's complaints 
regarding his right knee and left index finger were 
unchanged.  He reported increased pain, instability and 
fatigability with exertion of the knee, but denied any 
limitation of motion during flare-ups.  There was no history 
of surgery and he did not use any assistive devices.  There 
were no described episodes of dislocation or subluxation and 
no inflammatory arthritic symptoms.  The veteran worked full-
time as a firefighter and part-time installing oil furnaces, 
and was not limited by his knee disability.  The examiner 
noted that x-ray studies in 1997 showed minor infrapatellar 
spurring consistent with early degenerative changes.  On 
objective examination, there was no effusion in the knee and 
no pain on palpation of the medial or lateral joint lines.  
There was pain on the medial and inferior patellar facets, 
and patellar grind was positive for anterior knee pain.  
Range of motion using a standard goniometer was full with 
extension/flexion from 0 to 140 degrees.  McMurray testing 
caused some diffuse knee discomfort, but no frank click.  
There was mild laxity of the anterior cruciate ligament (ACL) 
on Lachman testing.  Strength, sensation, and reflexes were 
intact in the right knee.  The diagnosis was injury to the 
right knee, strain versus internal ligamentous damage with 
continuous episodes of instability, locking, and 
fatigability, with normal range of motion.  The examiner 
indicated that x-rays showed mild patellar degenerative 
changes.  (However, the actual x-ray report, associated with 
the claims file in January 2003, showed no evidence of bone 
or soft tissue abnormality.)  A September 2000 MRI report was 
compatible with chondromalacia patella.  Degenerative changes 
were seen in both menisci, particularly on the posterior 
horns with small joint effusion.  No definite menisci tears 
were noted and the anterior and posterior cruciate ligaments 
were intact.  

On VA examination of the left hand in August 2000, the 
examiner indicated that the claims file was not made 
available, but that the March 1997 VA examination report was 
available and reviewed.  (An addendum dated in October 2000 
indicated that the claims file was subsequently obtained and 
reviewed for both the right knee and left index finger.)  The 
veteran complained of an increased frequency of dislocations 
about twice a month with any type of rotation or lateral 
movement of the finger.  The last occurrence was a month 
earlier and was triggered by picking up a rolled hose.  He 
denied any accompanying pain, only instability associated 
with rotational forces at the PIP joint.  On examination, 
there was slight swelling at the PIP joint and a 1-cm well-
healed, nontender scar on the dorsal surface of the finger 
between the DIP and PIP joints.  There were no functional 
deficits of the left hand.  Strength, dexterity, grasping, 
twisting, turning, writing, and expression of the left hand 
were normal.  Range of motion in the left hand and in the PIP 
and DIP joints of the index finger were normal.  Flexion of 
the finger was to 120 degrees with full extension to 0 
degrees, as measured with a standard goniometer.  There was 
moderate laxity of the radial collateral ligament at the PIP 
joint, and the ulnar core ligament was normal.  The diagnosis 
included chronic dislocation and laxity of the radial 
collateral ligament at the PIP joint of the left index finger 
and normal x-ray studies.  

When examined by VA in November 2000, the veteran's 
complaints were unchanged from the earlier examinations.  The 
clinical findings for the right knee were essentially the 
same as on the earlier examinations and showed the following:  
no effusion, no quad atrophy, normal Lachman and McMurray 
testing, full extension and flexion, 5/5 muscle strength, 2+ 
patellar reflex, intact sensation in the right lower 
extremity, normal gait, and tenderness on the suprapatellar 
area.  Clinical findings for the left index finger included 
normal flexion of the metacarpal phalangeal (MCP) joint, PIP 
flexion/extension from -5 to 60 degrees limited by pain, DIP 
flexion from 0 to 40 degrees, limited by pain, a well-healed, 
nontender, not adherent, 1-cm linear scar between the PIP and 
DIP joints which was not discolored, decreased sensation to 
pinprick over the PIP and DIP joints, and 4/5 strength in the 
index finger with normal strength in the rest of the left 
hand.  X-ray studies of the left hand showed no evidence of 
fracture or dislocation.  The impression included right knee 
chondromalacia patella and recurrent dislocation of the left 
index finger.  

Increased Ratings - In General

The issues pertaining to the ratings to be assigned the right 
knee and left index finger arise from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

Right Knee Disability

The veteran is currently assigned a 10 percent evaluation for 
his right knee disability under the provisions of Diagnostic 
Code (DC) 5257, which provides for a 10 percent rating with 
slight symptoms; a 20 percent with moderate symptoms, and a 
30 percent with severe symptoms.  Ratings under this code 
require recurrent subluxation or lateral instability.  

In the instant case, the veteran was examined by VA on four 
occasions during the pendency of this appeal.  On two of 
those examinations, March 1998 and August 2000, there was 
mild laxity in the right ACL, but no subluxation.  The 
remaining two examinations did not show any subluxation or 
instability.  Based on the criteria under DC 5257, the 
veteran does not demonstrate more than mild instability in 
the right knee.  Therefore, a rating in excess of 10 percent 
under this provision of the rating code is not warranted.  

Other applicable rating codes which may provide a basis for 
assigning an evaluation in excess of 10 percent included the 
following:  DC 5256 provides for a 30 percent rating with 
favorable ankylosis of the knee in full extension, or in 
slight flexion between 0 and 10 degrees; DC 5258 provides for 
a 20 percent rating when there is dislocation of cartilage 
with frequent episodes of locking, pain, and effusion; DC 
5262 allows for a 20 percent rating when there is malnunion 
of the tibia and fibula with moderate knee or ankle 
disability.  

Here, the clinical and diagnostic findings on all VA 
examinations during the pendency of this appeal showed full 
or nearly full range of motion in the right knee with no 
effusion.  There was no locking and only occasional pain in 
the right knee.  An MRI of the right knee in September 2000 
showed no evidence of any menisci tearing.  Therefore, these 
diagnostic codes are factually inapplicable in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

While a VA x-ray study in March 1997 showed minor 
infrapatellar spurring, subsequent x-ray studies showed no 
evidence of any bone or soft tissue abnormalities in the 
right knee.  A separate 10 percent evaluation may be assigned 
for traumatic arthritis under DC 5003, the rating code for 
degenerative arthritis under specific conditions.  Diagnostic 
Code 5003 specifies that degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:  
    With X-ray evidence of involvement of 2 or more major 
joints 
     or 2 or more minor joint groups, with occasional
     incapacitating 
exacerbations........................................................... 20
    With X-ray evidence of involvement of 2 or more major 
joints
     or 2 or more minor joint 
groups....................................................... 10
  Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2002).  

In order to assign a compensable rating for limitation of 
motion, flexion must be limited to 45 degrees or less, or 
extension limited to 10 degrees or more.  The clinical 
findings on the four VA examinations conducted during the 
pendency of the appeal showed full or nearly range of motion 
in the right knee.  Except for a single episode in September 
2001, where flexion was limited to 128 degrees, the veteran 
has not demonstrated any actual limitation of motion in the 
right knee, let alone a limitation sufficient to warrant the 
assignment of a 10 percent rating under DCs 5260 or 5261.  
Furthermore, a separate 10 percent evaluation for arthritis 
with limitation of motion under DC 5010-5003 is not for 
application, as degenerative arthritis has not been 
established by x-ray findings.  Moreover, there was no 
objective evidence of swelling, muscle spasm, or satisfactory 
evidence of painful motion shown on any of the examinations 
of record.  

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2002).  The 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an 
orthopedic disorder should reflect functional limitation due 
to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40 
(2002).  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2002).  

In this regard, the Board notes that while the veteran 
complained of increased fatigability and weakness in his 
right knee on prolonged use, he reported no limitation of 
motion during flare-ups.  (See August 2000 VAX report).  
Furthermore, he continues to work full-time as fireman and 
part-time installing oil furnaces and has not reported any 
lost time at work because of his right knee disability.  
Importantly, the veteran has been seen by VA on several 
occasions during the pendency of this appeal.  Yet, the most 
limitation of motion has been a reduction in flexion to 128 
degrees, on all other occasions, he had full range of motion 
in the knee joint.  Therefore, a rating in excess of 10 
percent under the criteria for functional loss is not 
warranted.  

Left Index Finger

Initially, the Board notes that the rating criteria for 
ankylosis and limitation of motion of the fingers and thumb 
(disabilities of the musculoskeletal system) were revised, 
effective August 26, 2002.  In general, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, VA must consider both versions and apply the one 
most favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

Ratings under the new criteria may not be made prior to the 
effective date of such criteria.  Importantly, the criteria 
for DC 5225 under which the veteran's left index finger was 
initially rated, was not significantly affected by the 
revisions in the regulations.  Although the veteran has not 
been provided a copy of the revised regulations for 
limitation of motion of a single digit (DC 5229), the Board 
finds that no useful purpose would be served by further 
delaying the claim to notify him of the revised criteria.  
All of the medical evidence identified by the veteran, 
including several VA examination reports, have been obtained 
and associated with the claims file.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

For ankylosis of a single digit under the old and the revised 
rating criteria for DC 5225, a 10 percent evaluation will be 
assigned when the index finger is ankylosed in either a 
favorable or unfavorable position.  Under the old criteria 
with only one joint of a digit ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  38 C.F.R. § 4.71a (2001).  No significant 
changes were made for ankylosis of a single joint under the 
revised rating criteria.  38 C.F.R. § 4.71a (3) (2002).  

Here, except for some stiffness, particularly in cold 
weather, the veteran has good strength and range of motion in 
his index finger with full use of the left hand.  He 
testified that the finger dislocated periodically, but that 
generally, there was no accompanying pain and he was able to 
put the finger back in place without any difficulty.  The 
clinical findings on all VA examinations showed no 
significant limitation of motion in the index finger and no 
impairment of the other digits of the left hand.  At the 
personal hearing, the veteran testified that he could grasp 
objects without too much difficulty, and demonstrated that he 
could make a fist with his left hand.  His primary complaint 
was recurring dislocations of the PIP joint.  Since the 
veteran is able to touch the median transverse fold with his 
left index finger, he does not meet the criteria for 
ankylosis under either the old or the revised criteria.  

In classifying the severity of limitation of motion of a 
single digit under the revised rating criteria, zero degrees 
of flexion represents the finger fully extended, making a 
straight line with the rest of the hand.  Normal range of 
motion for the index finger is as follows:  MCP joint - from 
0 to 90 degrees; PIP joint - from 0 to 100 degrees, and the 
distal interphalangeal (DIP) joint is from 0 to 70 to 80 
degrees.  38 C.F.R. § 4.71a (1) (2002).  

The revised criteria provides for a 10 percent rating for 
limitation of motion of the index finger when there is a gap 
of one inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  DC 5229 (effective from August 26, 2002).  On two 
of the examination during the pendency of this appeal, range 
of motion in the PIP and DIP joints were normal with no 
functional impairment in the left hand.  On one occasion, 
motion of the PIP was from 0 to 90 degrees, and on the other 
occasion it was from -5 to 60 degrees.  Active motion for the 
DIP joint was from 0 to 32 on one occasion and from 0 to 40 
degrees on the other.  Strength, dexterity, grasping, 
twisting, turning, and writing with the left hand were all 
normal.  

The objective evidence of record shows essentially good range 
of motion and strength in the left index finger and no 
significant impairment of use of the left hand.  While the 
veteran experiences recurring dislocations of the PIP joint, 
he has not reported any time lost at work because of the 
finger disability.  He testified that his finger was not 
significantly painful when it dislocated and that he was able 
to perform his duties as a fireman and installing furnaces.  
He is able to make a fist with his left hand and touch his 
index finger to his palm.  In the absence of a limitation of 
motion of the index finger to the extent required under DC 
5229, the Board finds no basis for the assignment of a 
compensable evaluation.  





ORDER

An evaluation in excess of 10 percent for a right knee 
disability is denied.  

An increased (compensable) evaluation for residuals of a left 
index injury is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

